Order entered September 5, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01195-CV

                      IN RE STEWART PHILLIP MCCRAY, Relator

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 09-02559

                                          ORDER
       The Court has before it real party in interest’s September 3, 2013 motion for extension of

time to file response to petition for writ of habeas corpus. The Court GRANTS the motion and

ORDERS real party in interest to file her response by September 23, 2013.


                                                     /s/   LANA MYERS
                                                           JUSTICE